Citation Nr: 0316192	
Decision Date: 07/16/03    Archive Date: 07/22/03

DOCKET NO.  95-28 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a bilateral shoulder 
disorder and additional disorders manifested by muscle and/or 
joint pain, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel
INTRODUCTION

The veteran served on active duty from June 1979 to June 1982 
and from November 1990 to May 1991, with additional service 
in the Army Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the June 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO).

In August 2000, the Board issued a decision that denied 
several claims of entitlement to service connection, but 
remanded the issue that is currently before the Board.  
Review of the actions performed by the RO reveal that the 
mandate of that remand has been fulfilled.  Stegall v. West, 
11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The VA has provided all required notice and obtained all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal.

2.  The veteran has been shown by competent evidence to 
currently have bilateral shoulder subacromial impingement.

3.  There is no competent medical evidence of a right or left 
shoulder injury during service; the medical evidence shows a 
current shoulder impingement syndrome but no competent 
evidence shows a causal relationship between the veteran's 
current shoulder disability and any incident of active duty.

4.  The veteran's additional joint and muscle pain have been 
attributed to known diagnoses.



CONCLUSIONS OF LAW

1.  Service connection for bilateral shoulder subacromial 
impingement is not warranted.  38 U.S.C.A. §§1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §3.303 (2002).

2.  Service connection for muscle and joint pain claimed as 
due to an undiagnosed illness incurred in active service in 
Southwest Asia during the Persian Gulf War is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 1117, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. 3.317 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002)) became law.  VA has also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45,620-45,632 (August 29, 2001).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the Court 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
§ 7(a), 114 Stat. at 2099-2100; see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

The Board notes that the RO did refer to the explicit 
provisions of the VCAA when it adjudicated the case below.  
The Board finds that VA's duties have been fulfilled in the 
instant case.  Here, the RO advised the veteran of the 
evidence necessary to substantiate his service connection 
claim by various documents.  For example, the veteran was 
advised of the applicable criteria concerning service 
connection and undiagnosed illnesses associated with service 
in Southwest Asia during the Persian Gulf War by the May 1995 
Statement of the Case (SOC), the June 1996, September 2000, 
April 2002, and February 2003 Supplemental SOCs (SSOC), as 
well as the August 2000 Board decision and Remand.  
Significantly, the RO also sent the veteran correspondence 
specifically addressing the VCAA in March 2001.  The Board 
notes that the VCAA made no change in the statutory or 
regulatory criteria that governs service connection or 
"Persian Gulf Undiagnosed Illnesses."  In addition, the 
SSOCs and Remand indicated that VA would request any 
pertinent medical records identified by the veteran.  As 
such, the veteran was kept apprised of what he must show to 
prevail in his claim, what information and evidence he is 
responsible for, and what evidence VA must secure.  
Therefore, there is no further duty to notify.  See 
38 U.S.C.A. §§ 5102, 5103; Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

As to the duty to assist, the RO has obtained all of the 
evidence identified by the veteran and there is no indication 
that there is any relevant evidence available that has not 
been obtained.  The veteran has been provided VA 
examinations, to include a February 2003 evaluation that 
included an opinion addressing his primary contention that he 
has additional musculoskeletal disorders due to an 
undiagnosed illness.  The Board finds no further duty to 
assist the veteran with his claims, to include a duty to 
provide an examination and/or opinion.  38 U.S.C.A. §5103A.  
The Board will elaborate upon this particular point in the 
analysis below.

Consequently, the Board finds that, in the circumstances of 
this case, any additional development or notification would 
serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided); Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001) (when there is 
extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions 38 C.F.R. § 3.159.  
No additional assistance or notification to the veteran is 
required based on the facts of the instant case.  

Law and Regulation

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2002).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2002).  Service connection may also be granted 
for any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2002).

Service connection may also be established for a chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more not later than December 31, 
2006.  38 C.F.R. § 3.317(a)(1)(i) (2002); see also 66 Fed. 
Reg. 56614-56615 (2001) (regarding the extension of the 
presumptive period to December 31, 2006).

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws in the United States.  38 C.F.R. 
§ 3.317(a)(2-5) (2002).

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving the skin, headaches, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  
38 C.F.R. § 3.317(b) (2002).

Background

Review of the veteran's service medical records show that the 
veteran was seen for left heel pain, which was attributed to 
a skin disorder, and left knee pain associated with physical 
training.  No diagnosis was recorded and the only treatment 
was rest for 48 hours.  The service medical records are 
otherwise negative for any findings relevant to muscle or 
joint pain, to include the veteran's shoulders, during the 
veteran's period of active service from November 1990 to May 
1991.  The veteran does not allege that he experienced any 
specific "physical" injury during his period of service.  
Nor does the veteran allege that his current disorders are 
related to his first period of service from June 1979 to June 
1982.  The Board notes that the veteran was treated for shin 
splints during this first period of service.

A June 1993 VA Persian Gulf Registry examination revealed no 
abnormalities.

In August 1993, the veteran complained of recent pain in his 
shoulders and ankles.  On examination, he had a tender right 
shoulder and both ankles without swelling.  The examiner made 
no diagnosis, noting the pain was of unknown etiology.

In September 1993, the veteran was noted to have limited 
motion in the right shoulder.  The assessment was shoulder 
pain, rule out bursitis.

The veteran was examined by VA for compensation purposes in 
October 1993.  The examiner noted that he did not have any 
treatment records or c-file available for review.  At that 
time the veteran reported that he had had pain in both 
shoulders, worse on the right, beginning in 1991 in service.  
He reported that X-rays were not taken and he did not 
remember seeing physicians in service for the complaints but 
he indicated that he was seen by VA physicians after service 
for his bilateral shoulder disability.  The veteran also 
stated that his ankles hurt, but that he had not seen a 
physician for this complaint.  There had been no injuries to 
the shoulders or ankles prior to the onset of pain.  On 
physical examination, the veteran had no limitation of motion 
in either shoulder or ankle joint.  Bilateral pes planus was 
noted.  He was able to squat, walk on heels and toes, and 
walk in a straight line.  The diagnosis was pains of the 
shoulders and both ankles, without limitation of motion, 
cause undetermined.

By October 1993, the veteran was on a physical profile in the 
Army Reserve for chronic shoulder pain.

In December 1993, the veteran complained of pain in both 
ankles and shoulders.  The diagnosis was arthralgias.

In June 1994, the veteran was noted to complain of bilateral 
shoulder pain.  He reported right shoulder pain that was 
progressively worse since May 1991.  The veteran could not 
recall a particular incident.  Quick movement aggravated the 
pain.  The pain was worse in the morning.

In October 1994, a VA rheumatologist noted that the veteran 
was under his care for right shoulder impingement and 
bursitis.  He was being treated with anti-inflammatory drugs 
and physical therapy.  The condition was noted to be 
temporary and likely to resolve over time.  An arthritis 
consultation, also in October 1994, noted that the veteran's 
pain was relieved for two months with injection.  New 
complaints of bilateral knee pain and ankle pain were noted.  
It was reported that the veteran had no impingement with his 
bicipital negative for tenderness.  His knee and ankles were 
normal.  The impression was questionable impingement of the 
right shoulder and arthralgias. 

A January 1995 treatment note records diagnoses of right 
shoulder pain secondary to tendonitis and polyarthralgia.  A 
January 1995 initial physical therapy consultation noted the 
veteran had right shoulder pain for the past two years.  The 
veteran stated the pain had gotten progressively worse and 
was exacerbated by overhead work.  He complained of weakness 
in the right arm.  The assessment was pain in the right 
shoulder that seemed to be due to impingement syndrome.  The 
veteran was noted to have poor posture and alignment and 
would benefit from therapy to help correct those problems.

A February 1995 treatment record noted complaints of right 
shoulder pain and bilateral knee and ankle pain.  His pain 
was worst when he awoke, and it took about a half an hour to 
work out the stiffness.  He could not sleep on his shoulder.  
He was able to perform his civilian job, but was having 
difficulty with military reserve duties.  He denied myalgias 
or sleep and appetite disturbances.  Physical examination 
showed mild tenderness over the bicipital tendon with 
resisted internal rotation, external rotation, and flexion.  
His knees showed no instability, crepitation or effusion.  
His ankles showed no instability or pain on range of motion.

The veteran went to a private physician, Dr. K, from March to 
October 1995.  Records from Dr. K. note the veteran reported 
pain in his right shoulder from 1991.  He had developed pain 
in his ankles and knees in September 1994.  Arthritis was 
diagnosed. 

X-ray examination reports from St. James Hospital, dated in 
March 1995, found no bony abnormalities of the right shoulder 
and right hip.  His rheumatoid factor was noted to be within 
the normal range.

An April 1995 treatment note shows the veteran reported his 
right shoulder pain was better but still present.  His pain 
was then 5 out of 10, but would increase with activity.  He 
felt his pain had regressed since he was out of physical 
therapy.  There was no sign of muscle atrophy.  He had 
strength of 5/5 except for the deltoid, which was limited by 
pain.  He had a positive impingement sign.  Point tenderness 
was also noted over the biceps tendon.  His feet were most 
tender over the plantar fasciitis and a mild pes planus 
deformity was noted.  The impression was shoulder impingement 
in the right upper extremity.  An MRI and more physical 
therapy were ordered.

In July 1995 he was noted to have right shoulder impingement 
and pain in both feet with stiffness.  An MRI was noted to 
show the "RC cuff" (rotator cuff) intact, AC joint spurs, 
and the labrum OK.

In July and October 1995, the veteran's private physician 
wrote letters noting that the veteran had arthritis in the 
right shoulder and both knees.  The arthritis appeared to be 
a permanent condition.

The report of a January 1996 arthritis consultation noted the 
veteran's complaints of right shoulder pain.  An MRI was 
noted to show no RC tear.  He was noted to be better after 
physical therapy.  The veteran felt that "arthritis" was 
going in his other joint.  The impression was right shoulder 
AC spur and impingement.

A January 1996 podiatry consultation shows a diagnosis of 
bilateral plantar fasciitis, left greater than right.

The veteran testified at a hearing before the RO in January 
1996.  He said that with a few months after returning from 
the Persian Gulf he noticed problems with his hair.  On his 
second appointment at the VA, a few months later, he reported 
that told the VA physician about his joint pain.  He reports 
that the doctor told him they would work on one condition at 
a time.  He reported that since that time his muscle and 
joint pain had been basically every day, with some days worse 
than others.  He reported that the pain had begun in his 
right shoulder.  It was being treated with exercises, 
ultrasound, and Motrin. The veteran further testified that he 
did not have any joint pains before he went to the Persian 
Gulf.  He reported that the doctors had all been coming up 
with different diagnoses from tendonitis in his ankles, 
bursitis in the shoulders, to arthralgia and polyarthralgia.

The veteran submitted a statement signed by sixteen fellow 
service members, dated in February 1996.  They noted that in 
the early part of 1992 he complained a lot about joint pain.  
Also submitted was a statement signed by L.G. that recounted 
he began working with the veteran in June 1991.  After 
approximately six months to a year, the veteran complained of 
joint pains.

VA podiatry treatment notes, dated in September 1996, record 
the veteran's complaints of plantar heel pain for 
approximately two years.  These pains had progressively 
gotten worse.  He had tried injections and pads with some 
relief.  The diagnosis was plantar fasciitis.

R.W.M. submitted a statement in October 1996.  He recalled 
that he served with the veteran during the period of November 
1990 to April 1991.  He noticed that the veteran was 
reporting to sick call for joint pain in the early part of 
1992.

More recent VA treatment notes show the veteran was seen by 
podiatry in 1999 and 2000, and underwent physical therapy in 
2001.  Physical therapy included stretching exercises in the 
lower extremities.  Diagnoses continued to include plantar 
fasciitis.

A June 2001 general medical examination reported the 
veteran's history.  He noted gradual onset of bilateral heel 
pain and pain behind the ankles in 1992 or 1993.  Diagnoses 
were reported to be pes planus, plantar fasciitis, heel spurs 
and Achilles tendinitis.  These symptoms had improved with 
Motrin, foot exercise, and orthotics.  He reported gradual 
onset of knee pain, left more than right, since 1992 or 1993.  
He was told he had arthritis.  Since 1992 or 1993 he reported 
occasional pain over varying body joints, i.e. wrists, 
fingers, elbows and hips.  Since 1992 or 1993 he had the 
gradual onset of shoulder pain, right greater than left.  
Diagnoses included arthritis, bursitis, and impingement 
syndrome.  His pain was aggravated by certain shoulder 
movements, lifting, and overhead work.  He had been given 
pain medications and exercises.  Examination of his shoulders 
showed crepitation left greater than right.  He had decreased 
range of motion right worse than left.  With regard to his 
knees, he had crepitation left greater than right and a full 
range of motion except for the inability to fully squat 
secondary to pain.  Bilateral pes planus with tenderness of 
the heels and bilateral Achilles tenderness were noted.  Also 
noted was a full range of motion in the ankles with some 
discomfort, right greater than left.  His other joints were 
within normal limits.  The examiner diagnosed chronic 
bursitis in both shoulders, degenerative joint disease both 
knees, pes planus, chronic plantar fasciitis, and chronic 
Achilles tendonitis.

The veteran underwent an orthopedic examination in September 
2001.  He complained of bilateral knee and foot pain.  He 
denied symptoms at rest.  The diagnosis was bilateral plantar 
fasciitis.

He most recently underwent an examination in February 2003.  
He reported that he had been having pains in both shoulders, 
specifically the right, since he was in service between 1990 
and 1991.  He had pain with overhead activities and pain that 
woke him up at night.  He had tried a mild amount of physical 
therapy with strengthening exercises.  He had never tried an 
injection.  He took ibuprofen without relief.  The pain was 
described as constant.  He reported that rest helped 
alleviate the pain.  He had no pain in his neck.  He had no 
numbness or paresthesia in either upper extremity.  On 
physical examination, his shoulder range of motion 
bilaterally was normal.  He had some give way weakness.  He 
had a positive tenderness to subacromial palpation and no AC 
joint tenderness nor pain with cross arm adduction.  With 
regard to his knees, he had normal range of motion without 
pain, weakness, fatigability, incoordination, or instability.  
He reported that he did not have any knee pain currently.  
The examiner diagnosed bilateral shoulder subacromial 
impingement, right greater than left.  He noted that it was a 
classic subacromial impingement.  The examiner also noted 
normal bilateral knees and no diagnosis of unknown etiology 
found.

Analysis

The Board notes at the outset that service connection for 
right and left ankle disorders has been granted by the RO 
under the provisions of 38 C.F.R. § 3.317.  That is, it has 
been determined that the veteran's bilateral ankle pain is 
due to an undiagnosed illness and each ankle is currently 
rated 10 percent.  The question that remains is whether he 
has any muscle and/or joint pain in other anatomical regions 
that is due to an undiagnosed illness.  In light of the 
examination reports and treatment records, the Board observes 
that the competent evidence of records shows that the 
veteran's muscle and joint pain has been attributed to known 
diagnoses, to include bursitis and impingement syndrome in 
the shoulders, degenerative joint disease of the knees, pes 
planus, bilateral plantar fasciitis, and chronic Achilles 
tendonitis.  The Board notes that, during the course of the 
veteran's treatment subsequent to his release from active 
duty in 1991, he has had numerous complaints regarding his 
joints.  While a firm diagnosis is not apparent initially, 
all of the above diagnoses have been recorded in recent 
years.  The most recent VA examination resulted in an 
impression of bilateral shoulder subacromial impingement, 
which is clearly a diagnosis, and normal knees, and it was 
specifically opined that there was no diagnosis of unknown 
etiology found.  Under these circumstances, service 
connection for muscle and/or joint pain (other than ankles) 
under the provisions of 38 C.F.R. § 3.317 (2002) is not 
warranted.  

The Board has reviewed the evidence in this case and finds no 
competent medical evidence suggesting a current 
musculoskeletal disorder or of a disability represented by 
muscle and joint pains.  While the veteran has submitted 
several lay statements to the effect that he has sought 
medical treatment for muscle and joint pains, none of these 
statements is competent evidence as to whether he has a 
current undiagnosed disorder manifested by muscle and/or 
joint pain.  As these lay statements do not contain medical 
evidence, they lack probative value on the questions of 
diagnosis and causation.  They are, therefore, not sufficient 
to establish the existence of an undiagnosed musculoskeletal 
disorder.  

As to the question of service connection under the provisions 
of 38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303, the Board 
notes that there is no competent evidence of record that 
shows a nexus between the veteran's bilateral shoulder 
disability or any other diagnosed musculoskeletal disorder 
and his period of active service.  His service medical 
records are silent for any pertinent abnormal findings, aside 
from an isolated episode of left knee pain that was not 
diagnosed and left heel pain that was attributed to a skin 
disorder.  The veteran's bilateral shoulder disorder was not 
treated until approximately one year after his separation 
from active service.  The veteran's other joints date even 
further after service.  Absent competent medical evidence of 
inservice incurrence or of a relationship between any of the 
veteran's current disabilities and any incident or occurrence 
during service, the Board must find that service connection 
is also not warranted on a direct incurrence basis.  
38 C.F.R. § 3.303 (2002).

With regard to the veteran's own contentions, and those of 
his friends and fellow service members, that these 
disabilities are the result of his active service, they are 
lay people, and thus are not competent to provide evidence in 
matters requiring medical expertise.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992).  Simply stated, they are not 
competent to diagnose the veteran's alleged disabilities or 
link them to service.

As to the duty to provide an examination and/or opinion, as 
noted above, the RO afforded the veteran VA examinations, to 
include a February 2003 evaluation that included an opinion 
addressing his primary contention that he has additional 
musculoskeletal disorders due to an undiagnosed illness.  As 
the most recent VA examination showed normal knees and there 
are no abnormal findings recorded in the service medical 
records relating to the veteran's shoulders or other 
pertinent anatomical regions, any opinion on whether there is 
a nexus between a current disorder and service would 
obviously be speculative; there is nothing recorded in the 
service medical records for a clinician to link a current 
diagnosis to.  Under these circumstances, the Board finds no 
further duty to provide an examination and/or opinion.  
38 U.S.C.A. §5103A(d); Wells v. Principi, No. 02-7404 (Fed. 
Cir. April 29, 2003).  Given the lack of competent medical 
evidence establishing a current undiagnosed musculoskeletal 
disorder or of a nexus between any diagnosed musculoskeletal 
disorder, to include the veteran's current bilateral shoulder 
disorder, and service, the Board finds that the preponderance 
of the evidence is against the claims for service connection, 
and the claims must be denied.  In reaching this 
determination, the Board acknowledges that the VA is 
statutorily required to resolve the benefit of the doubt in 
favor of the veteran when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
outstanding issue.  However, that doctrine is not for 
application in this case because the preponderance of the 
evidence is against the veteran's claims.  See Ortiz v. 
Principi, 274 F. 3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Service connection for a bilateral shoulder subacromial 
impingement and an undiagnosed illness manifested by muscle 
and joint pain is denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

